United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1717
                                     ___________

Ronald Miller, Jr.;                       *
Ronald Miller, Jr., on behalf of          *
minor child Megan K. Miller,              *
                                          * Appeal from the United States
             Appellants,                  * District Court for the Southern
                                          * District of Iowa.
      v.                                  *
                                          * [UNPUBLISHED]
Marcia Yung, formerly known               *
as Marcia Miller,                         *
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: September 7, 2001
                               Filed: September 17, 2001
                                   ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

      Ronald Miller, Jr., on behalf of himself and his minor child, Megan, appeals from
the district court’s1 dismissal without prejudice of his lawsuit. Having carefully
reviewed the record and appellants’ brief, we agree with the district court that it lacked


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
subject matter jurisdiction over Miller’s claims concerning child visitation. See
Thompson v. Thompson, 484 U.S. 174, 187 (1988); Kahn v. Kahn, 21 F.3d 859, 861
(8th Cir. 1994). Accordingly, we affirm the judgment of the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-